 



Exhibit 10.67

[Execution Version]

AMENDED AND RESTATED SECURITY AGREEMENT
(Edna Valley Vineyard)

          THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated
as of May 11, 2004, is made between Edna Valley Vineyard, a joint venture (the
“Debtor”), and Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
International”, New York Branch (“Rabobank”), as Collateral Agent.

          The Chalone Wine Group, Ltd., a California corporation (the
“Borrower”), certain lenders and Rabobank, as issuer of letters of credit (in
such capacity, the “Issuing Lender”), as swingline lender (in such capacity, the
“Swingline Lender”) and as administrative agent (in such capacity, the “Agent”),
are parties to an Amended and Restated Credit Agreement dated as of May 11, 2004
(as the same may be hereafter amended, restated, modified, supplemented, renewed
or extended from time to time, the “Credit Agreement”) pursuant to which the
Lenders have made available to the Borrower a revolving credit facility and term
loan facility, as provided therein.

          The Borrower is also party to that certain Amended and Restated Note
Purchase Agreement dated as of April 19, 2002 (the “Note Agreement”), entered
into by the Borrower with the Purchasers listed on the signature pages thereto.
Pursuant to the Note Agreement, the Borrower delivered certain amended and
restated notes to the Purchasers (the “Amended and Restated Senior Secured
Notes”). The Borrower has requested that the Noteholders amend the Note
Agreement and the Noteholders are willing to enter into and execute that certain
Second Amendment to Note Purchase Agreement dated May 11, 2004 ( as the same may
hereafter be amended, modified and/or restated from time to time, the “Amended
and Restated Note Agreement”).

          It is a condition precedent to the amendment and restatement of the
Credit Agreement that the Debtor enter into this Agreement to amend and restate
the Original Security Agreement and grant to the Collateral Agent, for itself
and for the ratable benefit of the Agent, the Lenders and the Noteholders, the
security interests hereinafter provided to secure the obligations of the
Borrower and the Debtor as described below.

          The Collateral Agent, the Agent, the Lenders, the Noteholders, the
Borrower, the Debtor and certain of its affiliates have entered into an
Intercreditor and Collateral Agency Agreement dated as of April 19, 2002 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) pursuant to which, among other things, the Lenders
and Noteholders have agreed (i) to the appointment of Rabobank as Collateral
Agent and (ii) to the relative priority of their security interests in the
Collateral and the manner and order in which certain rights and remedies of the
Lenders and Noteholders may be exercised, all as provided therein.

          Accordingly, the parties hereto agree as follows:

1



--------------------------------------------------------------------------------



 



          SECTION 1 Definitions; Interpretation.

          (a) Terms Defined in Credit Agreement. All capitalized terms used in
this Agreement (including in the preamble and recitals hereof) and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

          (b) Certain Defined Terms. As used in this Agreement (including in the
preamble and recitals hereof), the following terms shall have the following
meanings:

          “Accounts” means any and all of the Debtor’s accounts, as such term is
defined in Section 9-102 of the UCC.

          “Books” means all books, records and other written, electronic or
other documentation in whatever form maintained now or hereafter by or for the
Debtor in connection with the ownership of its assets or the conduct of its
business or evidencing or containing information relating to the Collateral,
including: (i) ledgers; (ii) records indicating, summarizing, or evidencing the
Debtor’s assets (including Inventory and Rights to Payment), business operations
or financial condition; (iii) computer programs and software; (iv) computer
discs, tapes, files, manuals, spreadsheets; (v) computer printouts and output of
whatever kind; (vi) any other computer prepared or electronically stored,
collected or reported information and equipment of any kind; and (vii) any and
all other rights now or hereafter arising out of any contract or agreement
between the Debtor and any service bureau, computer or data processing company
or other Person charged with preparing or maintaining any of such Debtor’s books
or records or with credit reporting, including with regard to such Debtor’s
Accounts.

          “Bulk Wine” means any and all of the Debtor’s bulk wine, whether held
for sale in the bulk wine market or otherwise, and whether or not classified as
“inventory” under Section 9-102 of the UCC.

          “Chattel Paper” means any and all of the Debtor’s chattel paper, as
such term is defined in Section 9-102 of the UCC, including all Electronic
Chattel Paper, evidencing a monetary obligation, whether or not earned by
performance, for Inventory or Bulk Wine that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, by or on behalf of the Debtor.

          “Collateral” has the meaning set forth in Section 2.

          “Credit Facility Secured Obligations” means the indebtedness,
liabilities and other obligations of the Borrower and the Debtor to the
Collateral Agent, the Agent and the Lenders under or in connection with the
Credit Agreement, the Revolving Notes, the Term Notes, the Guaranties, the
Letters of Credit and the other Loan Documents, including all unpaid principal
of the Loans, all unpaid drawings under Letters of Credit, all interest accrued
thereon, all fees due under the Credit Agreement and the other Loan Documents
and all other amounts payable by the Borrower or the Debtor to the Collateral
Agent, the Agent and the Lenders thereunder or in connection therewith, whether
now existing or hereafter arising, and whether due or to become due, absolute or
contingent, liquidated or unliquidated, determined or undetermined.

2



--------------------------------------------------------------------------------



 



          “Documents” means any and all of the Debtor’s documents, as such term
is defined in Section 9-102 of the UCC.

          “Electronic Chattel Paper” means any and all of the Debtor’s
electronic chattel paper, as such term is defined in Section 9-102 of the UCC.

          “Instruments” means any and all of the Debtor’s instruments, as such
term is defined in Section 9-102 of the UCC, evidencing a right to payment of a
monetary obligation, whether or not earned by performance, for Inventory or Bulk
Wine that has been or is to be sold, leased, licensed, assigned, or otherwise
disposed of, by or on behalf of the Debtor.

          “Inventory” means any and all of the Debtor’s inventory, as such term
is defined in Section 9-102 of the UCC.

          “Lenders” means the lenders from time to time party to the Credit
Agreement as “Lenders”. References to the Lenders shall include references to
Rabobank in its capacity as the Issuing Lender and the Swingline Lender; for
purposes of clarification only, to the extent that Rabobank may have any rights
or obligations in addition to those of the Lenders due to its status as the
Issuing Lender or the Swingline Lender, its status as such will be specifically
referenced. Unless the context otherwise clearly requires, the Lenders shall
include any such Person in its capacity as Swap Provider. Unless the context
otherwise clearly requires, references to any such Person as a Lender shall also
include any of such Person’s Affiliates that may at any time of determination be
Swap Providers.

          “Noteholders” means the noteholders from time to time holding one or
more of the Amended and Restated Senior Secured Notes and in whose name such
Amended and Restated Senior Secured Note(s) are registered in the register
maintained by the Borrower pursuant to the Amended and Restated Note Agreement.

          “Private Placement Secured Obligations” means the indebtedness,
liabilities and other obligations of the Borrower and the Debtor to the
Collateral Agent and the Noteholders under or in connection with the Amended and
Restated Note Agreement, the Amended and Restated Senior Secured Notes, the
Subsidiary Guarantee Agreement (as defined in the Amended and Restated Note
Agreement) and the other Loan Documents (as defined in the Amended and Restated
Note Agreement), including all unpaid principal of the Amended and Restated
Senior Secured Notes, all interest accrued thereon, all fees due under the
Amended and Restated Note Agreement and the other Loan Documents (as so defined)
and all other amounts payable by the Borrower or the Debtor to the Collateral
Agent and the Noteholders thereunder or in connection therewith, whether now
existing or hereafter arising, and whether due or to become due, absolute or
contingent, liquidated or unliquidated, determined or undetermined.

          “Proceeds” means all proceeds, as such term is defined in
Section 9-102 of the UCC.

          “Rights to Payment” means any and all of the Debtor’s Accounts and any
and all of the Debtor’s rights and claims to the payment or receipt of money or
other forms of

3



--------------------------------------------------------------------------------



 



consideration of any kind in, to and under or with respect to its Chattel Paper,
Documents, Instruments, Proceeds and Supporting Obligations.

          “Secured Obligations” means the Credit Facility Secured Obligations
and the Private Placement Secured Obligations.

          “Original Security Agreement” means the Security Agreement dated as of
April 19, 2002, between Edna Valley Vineyard and Rabobank.

          “Supporting Obligations” means all supporting obligations, as such
term is defined in Section 9-102 of the UCC.

          “UCC” means the Uniform Commercial Code as the same may, from time to
time, be in effect in the State of California.

          (c) Terms Defined in UCC. Where applicable and except as otherwise
defined herein, terms used in this Agreement shall have the meanings assigned to
them in the UCC.

          (d) Interpretation. The rules of interpretation set forth in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement and
are incorporated herein by this reference.

          SECTION 2 Security Interest.

          (a) Grant of Security Interest. As security for the payment and
performance of the Secured Obligations, the Debtor hereby grants to the
Collateral Agent, for itself and on behalf of and for the ratable benefit of the
Agent, the Lenders and the Noteholders, a security interest in all of the
Debtor’s right, title and interest in, to and under all of the following
personal property, wherever located and whether now existing or owned or
hereafter acquired or arising (collectively, the “Collateral”): (i) all
Accounts; (ii) all Bulk Wine; (iii) all Chattel Paper; (iv) all Documents; (v)
all Instruments; (vi) all Inventory; and (vii) all money, all products and
Proceeds of any and all of the foregoing, and all Supporting Obligations of any
and all of the foregoing. Debtor does not grant hereby any security interest in
Debtor’s real property or in Debtor’s personal property other than the
Collateral listed in this Section 2(a).

          (b) Debtor Remains Liable. Anything herein to the contrary
notwithstanding, (i) the Debtor shall remain liable under any contracts,
agreements and other documents included in the Collateral, to the extent set
forth therein, to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Collateral Agent of any of the rights hereunder shall not release such Debtor
from any of its duties or obligations under such contracts, agreements and other
documents included in the Collateral, and (iii) the Collateral Agent shall not
have any obligation or liability under any contracts, agreements and other
documents included in the Collateral by reason of this Agreement, nor shall the
Collateral Agent be obligated to perform any of the obligations or duties of
such Debtor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Collateral hereunder.

4



--------------------------------------------------------------------------------



 



          (c) Continuing Security Interest. The Debtor agrees that this
Agreement shall create a continuing security interest in the Collateral which
shall remain in effect until terminated in accordance with Section 22.

          SECTION 3 Perfection and Priority.

          (a) Financing Statements. The Debtor shall execute and deliver to the
Collateral Agent concurrently with the execution of this Agreement, and such
Debtor hereby authorizes the Collateral Agent to file (with or without such
Debtor’s signature), at any time and from time to time thereafter, all financing
statements, continuation financing statements, termination statements, security
agreements relating to the Intellectual Property Collateral, if any,
assignments, fixture filings, affidavits, reports, notices and other documents
and instruments, in form satisfactory to the Collateral Agent, and take all
other action, as the Collateral Agent may request, to perfect and continue
perfected, maintain the priority of or provide notice of the Collateral Agent’s
security interest in the Collateral and to accomplish the purposes of this
Agreement. Without limiting the generality of the foregoing, the Debtor ratifies
and authorizes the filing by the Collateral Agent of any financing statements
filed prior to the date hereof provided that any such financing statement or
other document or instrument shall recite that Debtor has not granted a security
interest in any of Debtor’s real property or in Debtor’s personal property other
than the Collateral listed in Section 2(a); provided, further, however, that it
is agreed and acknowledged that any failure to so include such recitation shall
not in any way affect the security interests in the Collateral granted
hereunder.

          (b) Bailees. Any Person (other than the Collateral Agent) at any time
and from time to time holding all or any portion of the Collateral shall be
deemed to, and shall, hold the Collateral as the agent of, and as pledge holder
for, the Collateral Agent. At any time and from time to time, the Collateral
Agent may give notice to any such Person holding all or any portion of the
Collateral that such Person is holding the Collateral as the agent and bailee
of, and as pledge holder for, the Collateral Agent, and obtain such Person’s
written acknowledgment thereof. Without limiting the generality of the
foregoing, such Debtor will join with the Collateral Agent in notifying any
Person who has possession of any Collateral of the Collateral Agent’s security
interest therein and obtaining an acknowledgment from such Person that it is
holding the Collateral for the benefit of the Collateral Agent.

          (c) Control. The Debtor will cooperate with the Collateral Agent in
obtaining control (as defined in the UCC) of Collateral consisting of any
Electronic Chattel Paper.

          SECTION 4 Representations and Warranties. In addition to the
representations and warranties made by Borrower, for and on behalf of Debtor, in
Article IX of the Credit Agreement, which are incorporated herein by this
reference, Debtor represents and warrants to the Agent, each Lender, each
Noteholder and the Collateral Agent that:

          (a) Location of Chief Executive Office and Collateral. Its chief
executive office and principal place of business (as of the date of this
Agreement) is located at the address set forth in Schedule 1; and all other
locations (as of the date of this Agreement) from which Debtor conducts business
or in which the Collateral is kept are set forth in Schedule 1.

5



--------------------------------------------------------------------------------



 



          (b) Locations of Books. All locations where Books pertaining to the
Rights to Payment are kept, including all equipment necessary for accessing such
Books and the names and addresses of all service bureaus, computer or data
processing companies and other Persons keeping any Books or collecting Rights to
Payment for such Debtor, are set forth in Schedule 1.

          (c) Jurisdiction of Organization and Names. The Debtor’s jurisdiction
of organization is set forth in Schedule 1; and the Debtor’s exact legal name is
as set forth in the first paragraph of this Agreement. All trade names and trade
styles under which the Debtor presently conducts its business operations are set
forth in Schedule 1, and, except as set forth in Schedule 1, the Debtor has not,
at any time in the past: (i) been known as or used any other corporate, trade or
fictitious name; (ii) changed its name; (iii) been the surviving or resulting
corporation in a merger or consolidation; or (iv) acquired through asset
purchase or otherwise any business of any Person.

          (d) Collateral. The Debtor has rights in or the power to transfer the
Collateral, and such Debtor is, and, except as permitted by Section 5(i), will
continue to be, the sole and complete owner of the Collateral (or, in the case
of after-acquired Collateral, at the time such Debtor acquires rights in such
Collateral, will be the sole and complete owner thereof), free from any Lien
other than Permitted Liens.

          (e) Enforceability; Priority of Security Interest. (i) This Agreement
creates a security interest which is enforceable against the Collateral in which
the Debtor now has rights and will create a security interest which is
enforceable against the Collateral in which the Debtor hereafter acquires rights
at the time such Debtor acquires any such rights, subject to the Permitted Liens
and the Intercreditor Agreement; and (ii) the Collateral Agent has a perfected
and first priority security interest in the Collateral in which the Debtor now
has rights, and will have a perfected and first priority security interest in
the Collateral in which such Debtor hereafter acquires rights at the time such
Debtor acquires any such rights, in each case securing the payment and
performance of the Secured Obligations and subject to Permitted Liens and the
Intercreditor Agreement.

          (f) Other Financing Statements. Other than (i) financing statements
disclosed to the Agent, the Noteholders and the Lenders in writing, and (ii)
financing statements in favor of the Collateral Agent on behalf of itself, the
Agent, the Lenders and the Noteholders, no effective financing statement naming
the Debtor as debtor, assignor, grantor, mortgagor, pledgor or the like and
covering all or any part of the Collateral is on file in any filing or recording
office in any jurisdiction.

          (g) Rights to Payment.

          (i) The Rights to Payment represent valid, binding and enforceable
obligations of the account debtors or other Persons obligated thereon,
representing undisputed, bona fide transactions completed in accordance with the
terms and provisions contained in any documents related thereto, and are and
will be genuine, free from Liens, and not subject to any adverse claims,
counterclaims, setoffs, defaults, disputes, defenses, discounts, retainages,
holdbacks or conditions precedent of any kind of character, except to the extent
reflected by the Debtor’s reserves for uncollectible Rights to Payment or to the
extent, if any, that such account

6



--------------------------------------------------------------------------------



 



debtors or other Persons may be entitled to normal and ordinary course trade
discounts, returns, adjustments and allowances in accordance with Section 5(m),
or as otherwise disclosed to the Collateral Agent, the Agent, the Lenders and
the Noteholders in writing;

          (ii) to the best of the Debtor’s knowledge and belief, all account
debtors and other obligors on the Rights to Payment are solvent and generally
paying their debts as they come due;

          (iii) all Rights to Payment comply with all applicable laws concerning
form, content and manner of preparation and execution, including where
applicable any federal or state consumer credit laws;

          (iv) Debtor has not assigned any of its rights under the Rights to
Payment except as provided in this Agreement or as set forth in the other Loan
Documents;

          (v) with respect to the Rights to Payment constituting Eligible
Receivables, except as disclosed in writing to the Agent and the Lenders, Debtor
has no knowledge that any of the criteria for eligibility are not satisfied;

          (vi) all statements made, all unpaid balances and all other
information in the Books and other documentation relating to the Rights to
Payment are true and correct and in all respects what they purport to be; and

          (vii) Debtor has no knowledge of any fact or circumstance which would
impair the validity or collectibility of any of the Rights to Payment.

          (h) Inventory. No Inventory or Bulk Wine is stored with any bailee or
warehouseman or similar Person or on any premises leased to the Debtor, nor has
any Inventory or Bulk Wine been consigned to the Debtor or consigned by the
Debtor to any Person or is held by the Debtor for any Person under any “bill and
hold” or other arrangement, except as set forth in Schedule 1; and with respect
to the Inventory constituting Eligible Inventory, except as disclosed in writing
to the Agent and the Lenders, no Debtor has any knowledge that any of the
criteria for eligibility are not or are no longer satisfied.

          (i) Instruments and Chattel Paper. All Instruments and Chattel Paper
held by the Debtor are also set forth in Schedule 1.

          (j) Leases. Debtor is not nor will Debtor become a lessee under any
real property lease or other agreement governing the location of Collateral at
the premises of another Person pursuant to which the lessor or such other Person
may obtain any rights in any of the Collateral, and no such lease or other such
agreement now prohibits, restrains, impairs or will prohibit, restrain or impair
the Debtor’s right to remove any Collateral from the premises at which such
Collateral is situated, except for the usual and customary restrictions
contained in leases of real property.

          (k) Consideration. The Debtor has received at least reasonably
equivalent value and sufficient consideration to support the indebtedness,
obligations, liens and security interests created hereunder and under the other
Loan Documents to which the Debtor is a party. The

7



--------------------------------------------------------------------------------



 



Debtor acknowledges that it will derive substantial direct and indirect benefits
from the making of the Loans to the Borrower and the issuances of letters of
credit pursuant to the Credit Agreement and, without limiting the generality of
the foregoing, agrees to the inclusion of the Debtor’s assets in the Borrowing
Base as provided in the Credit Agreement.

          SECTION 5 Covenants. In addition to the covenants made for and on
behalf of the Debtor by Borrower in the Credit Agreement and the other Loan
Documents and in the Amended and Restated Note Agreement and the other Loan
Documents (as defined in the Amended and Restated Note Agreement), so long as
any of the Secured Obligations remain unsatisfied or any Lender shall have any
Commitment, the Debtor agrees that:

          (a) Defense of Collateral. It will appear in and defend any action,
suit or proceeding which may affect to a material extent its title to, or right
or interest in, or the Collateral Agent’s right or interest in, the Collateral.

          (b) Preservation of Collateral. It will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral.

          (c) Compliance with Laws, Etc. It will comply with all laws,
regulations and ordinances, and all policies of insurance, relating in a
material way to the possession, operation, maintenance and control of the
Collateral.

          (d) Location of Books and Chief Executive Office. It will: (i) keep
all Books pertaining to the Rights to Payment at the locations set forth in
Schedule 1; and (ii) give at least 30 days’ prior written notice to the
Collateral Agent, the Agent and the Noteholders of (a) any changes in any such
location where Books pertaining to the Rights to Payment are kept, including any
change of name or address of any service bureau, computer or data processing
company or other Person preparing or maintaining any Books or collecting Rights
to Payment for the Debtor or (b) any change in the location of its chief
executive office or principal place of business.

          (e) Location of Collateral. It will: (i) keep the Collateral at the
locations set forth in Schedule 1 and not remove the Collateral from such
locations (other than disposals of Collateral permitted by subsection (i) below)
except upon at least 30 days’ prior written notice of any removal to the
Collateral Agent, the Agent and the Noteholders; and (ii) give the Collateral
Agent, the Agent and the Noteholders at least 30 days’ prior written notice of
any change in the locations set forth in Schedule 1.

          (f) Change in Name, Identity or Structure. It will give at least
30 days’ prior written notice to the Collateral Agent, the Agent and the
Noteholders of (i) any change in its name, (ii) any change in its jurisdiction
of organization, (iii) any change in its registration as an organization (or any
new such registration); and (iv) any changes in its identity or structure in any
manner which might make any financing statement filed hereunder incorrect or
misleading; provided that it shall not change its jurisdiction of organization
to a jurisdiction outside of the United States.

          (g) Maintenance of Records. It will keep separate, accurate and
complete Books with respect to the Collateral, disclosing the Collateral Agent’s
security interest hereunder.

8



--------------------------------------------------------------------------------



 



          (h) Invoicing of Sales. It will invoice all of its sales upon forms
customary in the industry and to maintain proof of delivery and customer
acceptance of goods.

          (i) Disposition of Collateral. It will not surrender or lose
possession of (other than to the Collateral Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral or any right or interest
therein, except to the extent permitted by the Credit Agreement and the Amended
and Restated Note Agreement; provided that no such disposition or transfer of
Instruments shall be permitted while any Event of Default exists.

          (j) Liens. It will keep the Collateral free of all Liens except
Permitted Liens.

          (k) Expenses. It will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Collateral.

          (l) Leased Premises. At the Collateral Agent’s, the Agent’s or the
Noteholders’ request, it will obtain from each Person from whom it leases any
premises at which any Collateral is at any time present such collateral access,
subordination, waiver, consent and estoppel agreements as the Collateral Agent,
the Agent or the Noteholders may require, in form and substance satisfactory to
the Collateral Agent, the Agent and the Noteholders.

          (m) Rights to Payment. It will:

          (i) give only normal discounts, allowances and credits as to Accounts
and other Rights to Payment, in the ordinary course of business, according to
normal trade practices utilized by it in the past, and enforce all Accounts and
other Rights to Payment strictly in accordance with their terms, and take all
such action to such end as may from time to time be reasonably requested by the
Collateral Agent, the Agent or the Noteholders, except that it may grant any
extension of the time for payment or enter into any agreement to make a rebate
or otherwise to reduce the amount owing on or with respect to, or compromise or
settle for less than the full amount thereof, any Account or other Right to
Payment, in the ordinary course of business, according to normal trade practices
utilized by it in the past, and where the amount involved does not exceed
$750,000 or where the Account or Right to Payment does not exceed $750,000 or
would not be materially impaired;

          (ii) if any discount, allowance, credit, extension of time for
payment, agreement to make a rebate or otherwise to reduce the amount owing on,
or compromise or settle, an Account or other Right to Payment exists or occurs,
or if, to the knowledge of it, any dispute, setoff, claim, counterclaim or
defense exists or has been asserted or threatened with respect to an Account or
other Right to Payment, disclose such fact fully to the Collateral Agent, the
Agent and the Noteholders in the Books relating to such Account or other Right
to Payment and in connection with any invoice or report furnished by it to the
Collateral Agent, the Agent and the Noteholders relating to such Account or
other Right to Payment;

          (iii) if any Accounts arise from contracts with the United States or
any department, agency or instrumentality thereof, immediately notify the
Collateral Agent, the Agent and the Noteholders thereof and, upon the request of
the Collateral Agent, the Agent or the Noteholders, execute any documents and
instruments and take any other steps requested by the Collateral Agent, the
Agent or the Noteholders in order that all monies due and to become

9



--------------------------------------------------------------------------------



 



due thereunder shall be assigned to the Collateral Agent and notice thereof
given to the Federal authorities under the Federal Assignment of Claims Act;

          (iv) in accordance with its sound business judgment perform and comply
in all material respects with its obligations in respect of the Accounts and
other Rights to Payment;

          (v) upon the request of the Collateral Agent, the Agent or the
Noteholders while an Event of Default exists, (a) at any time, notify all or any
designated portion of the account debtors and other obligors on the Rights to
Payment of the security interest hereunder, and (b) notify the account debtors
and other obligors on the Rights to Payment or any designated portion thereof
that payment shall be made directly to the Collateral Agent or to such other
Person or location as the Collateral Agent shall specify; and

          (vi) upon the occurrence of any Event of Default, establish such
lockbox or similar arrangements for the payment of the Accounts and other Rights
to Payment as the Collateral Agent, the Agent or the Noteholders shall
reasonably require.

          (n) Instruments, Chattel Paper, Etc. Upon the request of the
Collateral Agent, the Agent or the Noteholders it will (i) immediately deliver
to the Collateral Agent, or an agent designated by it, appropriately endorsed or
accompanied by appropriate instruments of transfer or assignment, all
Instruments and Chattel Paper and (iii) provide such notice, obtain such
acknowledgments and take all such other action, with respect to any Chattel
Paper as the Collateral Agent, the Agent or the Noteholders shall reasonably
specify.

          (o) Inventory. It will:

          (i) upon the request of the Collateral Agent (which, except upon the
occurrence and during the continuation of an Event of Default, shall not be
given more than once in any 12-month period), take a physical listing of the
Inventory and promptly deliver a copy of such physical listing to the Collateral
Agent; and

          (ii) not store any Inventory or Bulk Wine with a bailee, warehouseman
or similar Person or on premises leased to the Debtor, nor dispose of any
Inventory or Bulk Wine on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment or similar basis, nor acquire any Inventory or
Bulk Wine from any Person on any such basis, without in each case giving the
Agent prior written notice thereof.

          (p) Notices, Reports and Information. It will (i) notify the
Collateral Agent, the Agent and the Noteholders of any other modifications of or
additions to the information contained in Schedule 1; (ii) notify the Collateral
Agent, the Agent and the Noteholders of any material claim made or asserted
against the Collateral by any Person and of any change in the composition of the
Collateral (other than in the ordinary course of business) or other event which
could materially adversely affect the value of the Collateral or the Collateral
Agent’s Lien thereon; (iii) furnish to the Collateral Agent, the Agent and the
Noteholders such statements and schedules further identifying and describing the
Collateral and such other reports and other information in connection with the
Collateral as the Collateral Agent, the Agent or the Noteholders may reasonably
request, all in reasonable detail; and (iv) upon request of the

10



--------------------------------------------------------------------------------



 



Collateral Agent, the Agent or the Noteholders make such demands and requests
for information and reports as the Debtor is entitled to make in respect of the
Collateral.

          (q) Chattel Paper. It will not create any Chattel Paper without
placing a legend on the Chattel Paper acceptable to the Collateral Agent, the
Agent and the Noteholders indicating that the Collateral Agent has a security
interest in the Chattel Paper. It will give the Collateral Agent, the Agent and
the Noteholders immediate notice if it at any time holds or acquires an interest
in any Chattel Paper, including any Electronic Chattel Paper.

          SECTION 6 Rights to Payment.

          (a) Collection of Rights to Payment. Until the Collateral Agent
exercises its rights hereunder to collect Rights to Payment, the Debtor shall
endeavor in the first instance diligently to collect all amounts due or to
become due on or with respect to the Rights to Payment. At the request of the
Collateral Agent, the Agent or the Noteholders, upon and after the occurrence of
any Event of Default, and while such Event of Default is continuing, all
remittances received by the Debtor shall be held in trust for the Collateral
Agent and, in accordance with the Collateral Agent’s instructions, remitted to
the Collateral Agent or deposited to an account with the Collateral Agent in the
form received (with any necessary endorsements or instruments of assignment or
transfer).

          (b) Instruments. At the request of the Collateral Agent, the Agent or
the Noteholders, upon and after the occurrence of any Event of Default and while
such Event of Default is continuing, the Collateral Agent shall be entitled to
receive all distributions and payments of any nature with respect to any
Instruments, and all such distributions or payments received by the Debtor shall
be held in trust for the Collateral Agent and, in accordance with the Collateral
Agent’s instructions, remitted to the Collateral Agent or deposited to an
account with the Collateral Agent in the form received (with any necessary
endorsements or instruments of assignment or transfer). Additionally, the
Collateral Agent shall have the right, upon the occurrence of an Event of
Default and while such Event of Default is continuing, following prior written
notice to the Debtor, to vote and to give consents, ratifications and waivers
with respect to any Instruments, and to exercise all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining
thereto, as if the Collateral Agent were the absolute owner thereof; provided
that the Collateral Agent shall have no duty to exercise any of the foregoing
rights afforded to it and shall not be responsible to the Debtor or any other
Person for any failure to do so or delay in doing so.

          SECTION 7 Authorization; Collateral Agent Appointed Attorney-in-Fact.
The Collateral Agent shall have the right to, in the name of the Debtor, or in
the name of the Collateral Agent or otherwise, without notice to or assent by
the Debtor, and the Debtor hereby constitutes and appoints the Collateral Agent
(and any of the Collateral Agent’s officers or employees or Collateral Agents
designated by the Collateral Agent) as such Debtor’s true and lawful
attorney-in-fact, with full power and authority to:

          (i) sign and file any of the financing statements which must be
executed or filed to perfect or continue perfected, maintain the priority of or
provide notice of the Collateral Agent’s security interest in the Collateral;

11



--------------------------------------------------------------------------------



 



          (ii) take possession of and endorse any notes, acceptances, checks,
drafts, money orders or other forms of payment or security and collect any
Proceeds of any Collateral;

          (iii) sign and endorse any invoice or bill of lading relating to any
of the Collateral, warehouse or storage receipts, drafts against customers or
other obligors, assignments, notices of assignment, verifications and notices to
customers or other obligors;

          (iv) send requests for verification of Rights to Payment to the
customers or other obligors of the Debtor;

          (v) contact, or direct the Debtor to contact, all account debtors and
other obligors on the Rights to Payment and instruct such account debtors and
other obligors to make all payments directly to the Collateral Agent;

          (vi) assert, adjust, sue for, compromise or release any claims under
any policies of insurance;

          (vii) notify each Person maintaining lockbox or similar arrangements
for the payment of the Rights to Payment to remit all amounts representing
collections on the Rights to Payment directly to the Collateral Agent;

          (viii) ask, demand, collect, receive and give acquittances and
receipts for any and all Rights to Payment, enforce payment or any other rights
in respect of the Rights to Payment and other Collateral, grant consents, agree
to any amendments, modifications or waivers of the agreements and documents
governing the Rights to Payment and other Collateral, and otherwise file any
claims, take any action or institute, defend, settle or adjust any actions,
suits or proceedings with respect to the Collateral, as the Collateral Agent may
deem necessary or desirable to maintain, preserve and protect the Collateral, to
collect the Collateral or to enforce the rights of the Collateral Agent with
respect to the Collateral;

          (ix) execute any and all applications, documents, papers and
instruments necessary for the Collateral Agent to use the Debtor’s intellectual
property and grant or issue any non-exclusive license or sublicense with respect
to any such intellectual property, in each instance only as reasonably necessary
to enable the Collateral Agent to exercise its rights and remedies hereunder
with respect to the Collateral and/or disposition of the Collateral;

          (x) execute any and all endorsements, assignments or other documents
and instruments necessary to sell, lease, assign, convey or otherwise transfer
title in or dispose of the Collateral; and

          (xi) execute any and all such other documents and instruments, and do
any and all acts and things for and on behalf of the Debtor, which the
Collateral Agent may reasonably deem necessary or advisable to maintain,
protect, realize upon and preserve the Collateral and the Collateral Agent’s
security interest therein and to accomplish the purposes of this Agreement.

The Collateral Agent agrees that, except upon and during the continuance of an
Event of Default, it shall not exercise the power of attorney, or any rights
granted to the Collateral Agent, pursuant to clauses (ii) through (xii). The
foregoing power of attorney is coupled with an interest and

12



--------------------------------------------------------------------------------



 



irrevocable so long as the Lenders have any Commitments or the Secured
Obligations have not been paid and performed in full. The Debtor hereby
ratifies, to the extent permitted by law, all that the Collateral Agent shall
lawfully and in good faith do or cause to be done by virtue of and in compliance
with this Section 7.

          SECTION 8 Collateral Agent Performance of Debtor Obligations. The
Collateral Agent, the Agent or the Noteholders may perform or pay any obligation
which the Debtor have agreed to perform or pay under this Agreement upon notice
to the Debtor, if the Debtor have failed to timely perform or pay any such
obligation, and the Debtor shall reimburse the Collateral Agent, the Agent or
the Noteholders, as the case may be, on demand for any amounts paid by the
Collateral Agent, the Agent or the Noteholders, as the case may be, pursuant to
this Section 8.

          SECTION 9 [Reserved.]

          SECTION 10 Remedies.

          (a) Remedies. Upon the occurrence of any Event of Default and while
such Event of Default is continuing, the Collateral Agent shall have, in
addition to all other rights and remedies granted to it in this Agreement, all
rights and remedies of a secured party under the UCC and other applicable laws.
Without limiting the generality of the foregoing, the Debtor agrees that:

          (i) The Collateral Agent may peaceably and without notice enter any
premises of the Debtor, take possession of any Collateral, remove or dispose of
all or part of the Collateral on any premises of the Debtor or elsewhere, and
otherwise collect, receive, appropriate and realize upon all or any part of the
Collateral, and demand, give receipt for, settle, renew, extend, exchange,
compromise, adjust, or sue for all or any part of the Collateral, as the
Collateral Agent may determine.

          (ii) The Collateral Agent may require the Debtor to assemble all or
any part of the Collateral and make it available to the Collateral Agent, at any
place and time designated by the Collateral Agent.

          (iii) The Collateral Agent may secure the appointment of a receiver of
the Collateral or any part thereof (to the extent and in the manner provided by
applicable law).

          (iv) The Collateral Agent may sell, resell, lease, use, assign,
transfer or otherwise dispose of any or all of the Collateral in its then
condition or following any commercially reasonable preparation or processing
(utilizing in connection therewith any of the Debtor’s assets, without charge or
liability to the Collateral Agent therefor) at public or private sale, by one or
more contracts, in one or more parcels, at the same or different times, for cash
or credit or for future delivery without assumption of any credit risk, all as
the Collateral Agent deems advisable; provided, however, that such Debtor shall
be credited with the net proceeds of sale only when such proceeds are finally
collected by the Collateral Agent. The Collateral Agent and each of the Lenders
shall have the right upon any such public sale, and, to the extent permitted by
law, upon any such private sale, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption, which right or
equity of redemption the Debtor

13



--------------------------------------------------------------------------------



 



hereby releases, to the extent permitted by law. The Collateral Agent shall give
the Debtor such notice of any public or private sale as may be required by the
UCC or other applicable law.

          (v) Neither the Collateral Agent, the Agent, any Noteholder nor any
Lender shall have any obligation to clean up or otherwise prepare the Collateral
for sale. The Collateral Agent has no obligation to attempt to satisfy the
Secured Obligations by collecting them from any other Person liable for them and
the Collateral Agent may release, modify or waive any Collateral provided by any
other Person to secure any of the Secured Obligations, all without affecting the
Collateral Agent’s, the Agent’s, any Noteholder’s or any Lender’s rights against
the Debtor. The Debtor waives any right it may have to require the Collateral
Agent, the Agent, any Noteholder or any Lender to pursue any third Person for
any of the Secured Obligations. The Collateral Agent may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. The Collateral Agent
may sell the Collateral without giving any warranties as to the Collateral. The
Collateral Agent may specifically disclaim any warranties of title or the like.
This procedure will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral. If the Collateral Agent sells any
of the Collateral upon credit, the Debtor will be credited only with payments
actually made by the purchaser, received by the Collateral Agent and applied to
the indebtedness of the purchaser. In the event the purchaser fails to pay for
the Collateral, the Collateral Agent may resell the Collateral and the Debtor
shall be credited with the proceeds of the sale.

          (b) License. For the purpose of enabling the Collateral Agent to
exercise its rights and remedies under this Section 10 or otherwise in
connection with this Agreement, the Debtor hereby grants to the Collateral Agent
an irrevocable, non-exclusive and assignable license (exercisable without
payment or royalty or other compensation to the Debtor) to use, license or
sublicense any of the Debtor’s intellectual property (including, without
limitation, the Debtor’s trademarks).

          (c) Proceeds Account. To the extent that any of the Secured
Obligations may be contingent, unmatured or unliquidated (including with respect
to undrawn amounts under the Letters of Credit) at such time as there may exist
an Event of Default, the Collateral Agent may, at its election, (i) retain the
proceeds of any sale, collection, disposition or other realization upon the
Collateral (or any portion thereof) in a special purpose non-interest-bearing
restricted deposit account (the “Proceeds Account”) created and maintained by
the Collateral Agent for such purpose (which Proceeds Account shall be included
within the Collateral hereunder) until such time as the Collateral Agent may
elect to apply such proceeds to the Secured Obligations, and the Debtor agrees
that such retention of such proceeds by the Collateral Agent shall not be deemed
strict foreclosure with respect thereto; (ii) in any manner elected by the
Collateral Agent, estimate the liquidated amount of any such contingent,
unmatured or unliquidated claims and apply the proceeds of the Collateral
against such amount; or (iii) otherwise proceed in any manner permitted by
applicable law. The Debtor agrees that the Proceeds Account shall be a blocked
account and that upon the irrevocable deposit of funds into the Proceeds
Account, the Debtor shall not have any right of withdrawal with respect to such
funds. Accordingly, the Debtor irrevocably waives until the termination of this
Agreement in accordance with Section 22 the right to make any withdrawal from
the Proceeds Account and the right to instruct the Collateral Agent to honor
drafts against the Proceeds Account. In furtherance of the provisions

14



--------------------------------------------------------------------------------



 



of this Section 10(c), the Debtor hereby grants to the Collateral Agent, as
additional security for the Secured Obligations, a security interest in any and
all Proceeds Accounts, whether now existing or hereafter arising and wherever
located.

          (d) Application of Proceeds. Subject to subsection (c), the cash
proceeds actually received from the sale or other disposition or collection of
Collateral, and any other amounts received in respect of the Collateral, shall
be applied as provided in the Intercreditor Agreement. Any surplus thereof which
exists after payment and performance in full of the Secured Obligations shall be
promptly paid over to the Debtor or otherwise disposed of in accordance with the
Intercreditor Agreement, the UCC or other applicable law. The Debtor shall
remain liable to the Collateral Agent, the Agent, the Noteholders and the
Lenders for any deficiency which exists after any sale or other disposition or
collection of Collateral.

          SECTION 11 Certain Waivers. The Debtor waives, to the fullest extent
permitted by law, (i) any right of redemption with respect to the Collateral,
whether before or after sale hereunder, and all rights, if any, of marshalling
of the Collateral or other collateral or security for the Secured Obligations;
(ii) any right to require the Collateral Agent, the Agent, the Noteholders or
the Lenders (a) to proceed against any Person, (b) to exhaust any other
collateral or security for any of the Secured Obligations, (c) to pursue any
remedy in the Collateral Agent’s, the Agent’s, any Noteholder’s or any of the
Lenders’ power, or (d) to make or give any presentments, demands for
performance, notices of nonperformance, protests, notices of protests or notices
of dishonor in connection with any of the Collateral; and (iii) all claims,
damages, and demands against the Collateral Agent, the Agent, the Noteholders or
the Lenders arising out of the repossession, retention, sale or application of
the proceeds of any sale of the Collateral.

          SECTION 12 Notices. All notices or other communications hereunder
shall be given in the manner and to the addresses specified in the Intercreditor
Agreement. All such notices and other communications shall be deemed to be
delivered when a record (within the meaning of the UCC) has been (i) delivered
by hand; (ii) sent by mail, upon the earlier of the date of receipt or five
Business Days after deposit in the mail, first class (or air mail, with respect
to communications sent to or from the United States); (iii) sent by facsimile
transmission, or (iv) sent by email.

          SECTION 13 No Waiver; Cumulative Remedies. No failure on the part of
the Collateral Agent, the Agent, any Noteholder or any Lender to exercise, and
no delay in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, remedy, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights and remedies under this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges that may otherwise be available to the
Collateral Agent, the Agent, any Noteholder or any Lender.

          SECTION 14 Costs and Expenses; Indemnification; Other Charges.

          (a) Costs and Expenses. The Debtor agrees to pay on demand:

15



--------------------------------------------------------------------------------



 



          (i) the reasonable out-of-pocket costs and expenses of the Collateral
Agent and any of its Affiliates, and the reasonable fees and disbursements of
counsel to the Collateral Agent (including allocated costs of internal counsel),
in connection with the negotiation, preparation, execution, delivery and
administration of this Agreement, and any amendments, modifications or waivers
of the terms thereof, and the custody of the Collateral;

          (ii) all title, appraisal (including the allocated costs of internal
appraisal services), survey, audit, consulting, search, recording, filing and
similar fees, costs and expenses incurred or sustained by the Collateral Agent
or any of its Affiliates in connection with this Agreement or the Collateral;
and

          (iii) all costs and expenses of the Collateral Agent and its
Affiliates and the fees and disbursements of counsel (including the allocated
costs of internal counsel), in connection with the enforcement or attempted
enforcement of, and preservation of any rights or interests under, this
Agreement, any out-of-court workout or other refinancing or restructuring or in
any bankruptcy case, and the protection, sale or collection of, or other
realization upon, any of the Collateral, including all expenses of taking,
collecting, holding, sorting, handling, preparing for sale, selling, or the
like, and other such expenses of sales and collections of Collateral, and any
and all losses, costs and expenses sustained by the Collateral Agent as a result
of any failure by the Debtor to perform or observe its obligations contained
herein.

          (b) Indemnification. The Debtor hereby agrees to indemnify the
Collateral Agent, any Affiliate thereof, and their respective directors,
officers, employees, agents, counsel and other advisors (each an “Indemnified
Person”) against, and hold each of them harmless from, any and all liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including the
reasonable fees and disbursements of counsel to an Indemnified Person (including
allocated costs of internal counsel), which may be imposed on, incurred by, or
asserted against any Indemnified Person, in any way relating to or arising out
of this Agreement or the transactions contemplated hereby or any action taken or
omitted to be taken by it hereunder (the “Indemnified Liabilities”); provided
that the Debtor shall not be liable to any Indemnified Person for any portion of
such Indemnified Liabilities to the extent they are found by a final decision of
a court of competent jurisdiction to have resulted from such Indemnified
Person’s gross negligence or willful misconduct. If and to the extent that the
foregoing indemnification is for any reason held unenforceable, the Debtor
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

          (c) Other Charges. The Debtor agrees to indemnify the Collateral
Agent, the Agent, each Noteholder and each Lender against and hold each of them
harmless from any and all present and future stamp, transfer, documentary and
other such taxes, levies, fees, assessments and other charges made by any
jurisdiction by reason of the execution, delivery, performance and enforcement
of this Agreement.

          (d) Interest. Any amounts payable to the Collateral Agent, the Agent,
any Noteholder or any Lender under this Section 14 or otherwise under this
Agreement if not paid within 10 calendar days after demand shall thereafter bear
interest until paid in full, at the rate of interest set forth in Section 4.02
of the Credit Agreement.

16



--------------------------------------------------------------------------------



 



          SECTION 15 Binding Effect. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Debtor, the Collateral Agent, the
Agent, each Noteholder and each Lender and their respective successors and
assigns and shall bind any Person who becomes bound as a debtor to this
Agreement.

          SECTION 16 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT AS
REQUIRED BY MANDATORY PROVISIONS OF LAW AND TO THE EXTENT THE VALIDITY OR
PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN
RESPECT OF ANY COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN
NEW YORK.

          SECTION 17 Entire Agreement; Amendment. This Agreement and the
Intercreditor Agreement contains the entire agreement of the parties with
respect to the subject matter hereof and shall not be amended except by the
written agreement of the parties hereto or as provided in the Intercreditor
Agreement.

          SECTION 18 Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
all applicable laws and regulations. If, however, any provision of this
Agreement shall be prohibited by or invalid under any such law or regulation in
any jurisdiction, it shall, as to such jurisdiction, be deemed modified to
conform to the minimum requirements of such law or regulation, or, if for any
reason it is not deemed so modified, it shall be ineffective and invalid only to
the extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.

          SECTION 19 Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

          SECTION 20 Incorporation of Provisions of the Credit Agreement. To the
extent the Credit Agreement contains provisions of general applicability to the
Loan Documents, including any such provisions contained in Article XIII thereof,
such provisions are incorporated herein by this reference.

          SECTION 21 No Inconsistent Requirements. The Debtor acknowledges that
this Agreement, the Credit Agreement, the other Loan Documents, the Amended and
Restated Note Agreement and the other Loan Documents (as defined in the Amended
and Restated Note Agreement) may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.

          SECTION 22 Termination. Upon the termination of the Commitments of the
Lenders, the surrender of the Letters of Credit and payment and performance in
full of all Secured Obligations, the security interests created by this
Agreement shall terminate and the

17



--------------------------------------------------------------------------------



 



Collateral Agent shall promptly execute and deliver to the Debtor such documents
and instruments reasonably requested by the Debtor as shall be necessary to
evidence termination of all security interests given by the Debtor to the
Collateral Agent hereunder.

          SECTION 23 Acknowledgments. The Debtor hereby acknowledges and agrees
for the benefit of the Collateral Agent, for itself and on behalf of and for the
ratable benefit of the Agent, the Lenders and the Noteholders, that the Original
Security Agreement, as amended and restated by this Agreement: (i) is and shall
continue to be in full force and effect, without offset or counterclaim; (ii) is
and shall continue to be valid and enforceable; and (iii) is not and shall not
be impaired or affected in any respect by the execution and delivery of this
Agreement or by the execution and delivery of, or the consummation of the
transactions contemplated by, the Credit Agreement and the Loan Documents, the
execution of which shall not be deemed a satisfaction, cancellation, or novation
of any obligation or any obligations of the Debtor under the Original Security
Agreement or any other Loan Document (as defined in the Existing Credit
Agreement). The Debtor hereby restates, reaffirms and continues the security
interest in the existing Collateral created pursuant to the Original Security
Agreement (as amended and restated by this Agreement).

[Signatures follow.]

18



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement, as of the date first above written.

              THE DEBTOR
 
            Edna Valley Vineyard,     A Joint Venture
 
       

  By   The Chalone Wine Group Ltd.,

      Managing Joint Venturer
 
       

  By   /s/ Thomas B. Selfridge

     

--------------------------------------------------------------------------------

Name: Thomas B. Selfridge

      Title: President and CEO
 
            THE COLLATERAL AGENT
 
            Cooperatieve Centrale Raiffeisen-Boerenleenbank     B.A., “Rabobank
International”, New York Branch,     as Collateral Agent
 
       

  By   /s/ John McHugh

     

--------------------------------------------------------------------------------

Name: John McHugh

      Title: Vice President
 
       

  By   /s/ Rebecca Morrow

     

--------------------------------------------------------------------------------

Name: Rebecca Morrow

      Title: Executive Director

19



--------------------------------------------------------------------------------



 



SCHEDULE 1
to the Security Agreement



1.   Locations of Chief Executive Office and other Locations, including of
Collateral



a.   Chief Executive Office and Principal Place of Business:       621 Airpark
Road
Napa, California 94558   b.   Other locations where Debtors conducts business or
Collateral is kept:       2585 Biddle Ranch Road,
San Luis Obispo, CA 93401       Locations of Books Pertaining to Rights to
Payment



2.   Jurisdiction of Organization.



    Edna Valley Vineyard     California



3.   Trade Names and Trade Styles; Other Corporate, Trade or Fictitious Names;
Etc.



    Edna Valley Vineyard



4.   Inventory Stored with Warehousemen or on Leased Premises, Etc.



    Henry Wine Group
531 Getty Court
Suite A
Benecia, CA 94510



    Tiger Mountain Warehouse
19817 89th Ave. South
Kent, WA 98301

S-1.



--------------------------------------------------------------------------------



 



    Biagi Warehouse
787 Airpark Road
Napa, CA 94558



5.   Patents, Copyrights, Trademarks, Etc,



    Trademarks: EDNA VALLEY



6.   Leased Equipment



    General office equipment leases



7.   Deposit Accounts



    Wells Fargo Bank



8.   Investment Property



    None



9.   Instruments and Chattel Property



    None



10.   Commercial Tort Claims



    None



11.   Letter of Credit Rights



    None

S-2.